Territory of Michigan, ss: of the term of September in the year of our lord one thousand eight hundred and eighteen.
The United States of America Sent to the Sheriff of the County of Wayne in Said Territory their writ closed in these words, that is to say, — The United States of America to the Sheriff of the County of Wayne in Said *516Territory whereas Henry J Hunt lately in our Supreme Court of the Territory of Michigan to wit on the twentieth day of September one thousand Eight hundred and fifteen to wit at Detroit in Said Territory by the consideration of our Said Supreme Court moved Judgment against William M’Comb upon a certain action of Debt, as well a Certain debt of ten Thousand Eight hundred and forty two dollars to be discharged and Satisfied by the payment of five thousand four hundred and twenty one dollars with interest from the twentieth day of July one thousand Eight hundred and fifteen at the rate of Six percent per annum untill paid and Satisfied, together with the Costs of the Suit Amounting to twenty dollars and fifty Cents, which were adjudged to the Said Henry for his damages, Costs and Charges by the reason of the detaining the Sd debt Whereof the Said William is convicted as appears by the Record thereof remaining in Our Said Court of Detroit, yet Execution of Sd Judgment still remains to be made, as on the Information of the Said Henry we have been given to understand. And because we are willing that those things which in our said court are rightly and transactd should be executed, We command you that by good and Lawful Men of your County, you make Known to the Said William M’Comb that he be and appear, before our Judges at Detroit on the third Monday of September instant, if he has or knoweth to say for himself why the Said Henry should not have execution for the debt and damages aforesaid according to the tenor and effect of Sd recovery, if it shall seem expedient for him So to do, & have you then the names of those by whom you shall make known to him and this writ. — Witness Augustus B. Woodward presiding Judge of our Said Supreme Court the fourteenth day of September, One thousand Eight hundred and Eighteen. At which day, before the Justices Aforesaid, Comes the said Solomon Sibly Administrator as Aforesaid And the Sheriff, to wit Austin E. Wing Sheriff of the Said County aforesaid here now makes Return in these words, to wit, — “I have served the Within by reading And Delivering a Copy.” And the said William M’Comb being solemnly called comes by John Hunt his Attorney And hereupon the Said Solomon Sibley Administrator as aforesaid prays that Execution may be adjudged to him against the Said William M’Comb of the damage aforesaid, according to the force form & effect of the Said Recovery &c